Filed:   July 26, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-6051
                              (CA-99-55)



Sherrod Robinson,

                                               Petitioner - Appellant,

           versus


H. J. Ponton, Sr., etc.,

                                                Respondent - Appellee.



                              O R D E R



     The court amends its opinion filed July 21, 2000, as follows:

     On the cover sheet, section 5 -- the panel information is

corrected to read:    “Before WIDENER, LUTTIG, and TRAXLER, Circuit

Judges.”

                                          For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6051



SHERROD ROBINSON,

                                            Petitioner - Appellant,

          versus


H. J. PONTON, SR., Superintendent, Baskerville
Correctional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-55)


Submitted:   July 13, 2000                  Decided:   July 21, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherrod Robinson, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherrod Robinson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Robinson v. Ponton, No. CA-99-55

(E.D. Va. Dec. 7, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 6, 1999, the district court’s records show that it was
entered on the docket sheet on December 7, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3